     Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 1 of 12 PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ELEVATE RECOGNITION, LLC,
a Delaware Limited Liability Company,

     Plaintiff,

     v.                                        CASE NO:

BEYOND 360 LTD.,                               Trial by Jury Demanded
An England and Wales Private Company,

     Defendant.
___________________________________/

                               COMPLAINT

     The Plaintiff, ELEVATE RECOGNITION, LLC, a Delaware limited

liability company, sues the Defendant, BEYOND 360 LTD, an England and

Wales private company, for breach of contract and fraud and alleges:

                              THE PARTIES

     1.    Plaintiff ELEVATE RECOGNITION, LLC (“ELEVATE”) is a

limited liability company duly organized under the laws of the State of

Delaware with its principal place of business in Tampa, Florida.

     2.    Defendant BEYOND 360 LTD (“BEYOND 360”) is a private

company duly organized under the laws of England and Wales with its

registered office at 5 Merchant Square, Merchant Square, London, United

Kingdom.
      Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 2 of 12 PageID 2




                         JURISDICTION AND VENUE

      3.     This is a suit for breach of contract for damages in excess of

$75,000. This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§1332.

      4.     This Court has personal jurisdiction over BEYOND 360 because

BEYOND 360 agreed in the contract at issue between the parties that “… the

courts of England and the [c]ourts of Tampa, Florida, have exclusive

jurisdiction to settle any dispute or claims arising out of or in connection with

this agreement, its subject matter or its formation ….” Personal jurisdiction

further exists in this Court pursuant to Fla. Stat. §48.193(1)(a)(6) because

BEYOND 360 “[e]nter[ed] into a contract that complies with [Fla. Stat.]

§685.102.” Personal jurisdiction further exists in this Court pursuant to Fla.

Stat. §48.193(1)(a)(6) because BEYOND 360 “[c]aused injury to [ELEVATE]

within [Florida] arising out of an act or omission by [BEYOND 360] outside

[Florida]” while “engaged in solicitation or service activities within [Florida]”

pursuant to Fla. Stat. §48.193(1)(a)(6)(a). In addition, personal jurisdiction

over BEYOND 360 satisfies the Due Process Clause of the Fourteenth

Amendment.

      5.     Venue is proper in this judicial district pursuant to 28 U.S.C.

§§1391(b)(2)-(3) & (c)(3).




                                      -2-
     Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 3 of 12 PageID 3




                        GENERAL ALLEGATIONS

      6.    By 2019, BEYOND 360 represented to others that it had

developed a software platform that it made available through subscription

services (the “Subscription Services”) over the Internet “for the purpose of

helping businesses empower their employees to engage and collaborate across

the workplace.”

      7.    To assist with its marketing and sales of the Subscription

Services, BEYOND 360 sought out other entities (hereafter, the “channel

partners”) to appoint by contract to offer the Subscription Services to the

public.

      8.    ELEVATE was formed specifically to act as a channel partner

with BEYOND 360 pursuant to an agreement.

      9.    Effective October 31, 2019, ELEVATE and BEYOND 360 (the

“Parties”) entered into the “Channel Partner Agreement" through which

BEYOND 360 appointed ELEVATE on a non-exclusive basis to offer the

Subscription Services in a geographical area that includes the United States.

      10.   In the Channel Partner Agreement, BEYOND 360 represented

that “the market for the resale of the Subscription Services … in the United

States is sufficient for [ELEVATE] to maintain a profitable business.”

      11.   One of ELEVATE’s main concerns regarding the proposed

Channel Partner Agreement as initially drafted by BEYOND 360 was the


                                     -3-
     Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 4 of 12 PageID 4




fact that nothing prohibited BEYOND 360 from competing with ELEVATE

for customers for the Subscription Services in the United States.

      12.     As the developer and licensor of the Subscription Services,

BEYOND 360 would have obvious advantages, such as pricing advantages, if

allowed to compete with ELEVATE in the United States.

      13.     To protect ELEVATE from competition from BEYOND 360, the

parties added the following to the Channel Partner Agreement:

              15.4 … [ELEVATE] may immediately terminate the
                   agreement without liability to [BEYOND 360]
                   if:

                   15.4.1   [BEYOND 360] competes against
                            [ELEVATE] in the United States for
                            sales or resales of the Subscription
                            Services     except through    other
                            licensees; [or]

                   15.4.2   In its dealings with its channel
                            partners, [BEYOND 360] favours over
                            [ELEVATE] any other [BEYOND 360]
                            channel partner in such a way as to
                            put [ELEVATE] at a competitive
                            disadvantage with respect to reselling
                            Subscription Services[.]

      14.     During the latter half of 2020 into early 2021, ELEVATE entered

into discussions with Mr. Paul Shoker, the founder and CEO of BEYOND

360, regarding the possible acquisition by ELEVATE of BEYOND 360

technology.




                                      -4-
        Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 5 of 12 PageID 5




        15.   During those discussions, Mr. Shoker made clear that BEYOND

360’s business model was going to shift, that BEYOND 360 intended to build

a domestic salesforce and support staff in the United States to sell its

software directly in the United States, and that BEYOND 360 intended to

increase license fees on most if not all of its channel partners in the United

States to make it prohibitively expensive for them to maintain or renew their

channel partner agreements with BEYOND 360.

        16.   Through these discussions, ELEVATE also became aware that

BEYOND 360 had given the owners of an entity called Yofi Wellness shares

in BEYOND 360 in exchange for rights to certain intellectual property owned

by Yofi Wellness.

        17.   Moreover, BEYOND 360 came to own all of Yofi Wellness in

2018.

        18.   BEYOND 360 has continued to own all shares of Yofi Wellness

since 2018.

        19.   Thus, at all relevant times, Yofi Wellness has for all practical

purposes been the alter ego of and equivalent to BEYOND 360.

        20.   Yofi Wellness, an entity wholly owned by BEYOND 360, has been

offering the Subscription Services to potential customers in the United States

since at least 2019.




                                       -5-
     Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 6 of 12 PageID 6




      21.   Yofi Wellness, an entity wholly owned by BEYOND 360, has been

offering the Subscription Services to potential customers in the United States

in competition with ELEVATE since the effective date of the Channel

Partner Agreement between the Parties.

      22.   Upon information and belief, BEYOND 360 has also competed

with ELEVATE for sales of the Subscription Services in the United States

through an entity named Centricity.

      23.   BEYOND 360 appointed Colin Eagan, the owner of Centricity,

and Brian Schneider, the executive vice-president of Centricity, as corporate

directors of BEYOND 360 in March 2021.

      24.   Despite utilizing its best efforts, ELEVATE has been unable to

effectuate any sales of the Subscription Services since entering the Channel

Partner Agreement.

      25.   Upon information and belief, part of the reason why ELEVATE

has been unable to effectuate any sales of the Subscription Services since

entering the Channel Agreement is because BEYOND 360 has been acting in

violation of Sections 15.4.1 and/or 15.4.2 of the Channel Partner Agreement.

      26.   On April 14, 2021, ELEVATE terminated the Channel Partner

Agreement effectively immediately due to ELEVATE’s violations of Sections

15.4.1 and/or 15.4.2 thereof.




                                      -6-
      Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 7 of 12 PageID 7




      27.    To date, ELEVATE has paid BEYOND 360 $100,000 pursuant to

the Channel Partner Agreement.

                                    COUNT I
                                Breach of Contract

      28.    Paragraphs 1 through 27 are incorporated and realleged hereto

as if set forth fully herein.

      29.    This is an action for breach of contract against BEYOND 360.

      30.    BEYOND 360 violated the Channel Partner Agreement by

breaching Section 15.4.1 thereof by competing unfairly against ELEVATE in

the United States through Yofi Wellness, Centricity and/or itself or other

channel partner(s) for the sales of the Subscription Services.

      31.    BEYOND 360 has further violated the Channel Partner

Agreement by breaching Section 15.4.2 thereof by favoring Yofi Wellness,

Centricity and/or other channel partner(s) over ELEVATE in such a way as

to put ELEVATE at a competitive disadvantage with respect to reselling

Subscription Services.

      32.    BEYOND 360’s violations of Sections 15.4.1 and/or 15.4.2 date

back to the very day that the Parties entered into the Channel Partner

Agreement.

      33.    ELEVATE has been damaged as a result of BEYOND 360’s

breach of the Channel Partner Agreement both through the payment of



                                       -7-
       Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 8 of 12 PageID 8




money to BEYOND 360 and through its expenditure of money to try to sell

the Subscription Services in the United States. These damages total in excess

of $100,000.

                                  COUNT II
                            Fraudulent Inducement

       34.   Paragraphs 1 through 27 are incorporated and realleged hereto

as if set forth fully herein.

       35.   This is an action for fraudulent inducement against BEYOND

360.

       36.   At the time BEYOND 360 entered into the Channel Partner

Agreement with ELEVATE, BEYOND 360 owned Yofi Wellness.

       37.   At the time BEYOND 360 entered into the Channel Partner

Agreement with ELEVATE, Yofi Wellness was already trying to sell the

Subscription Services in the United States.

       38.   At the time BEYOND 360 entered into the Channel Partner

Agreement with ELEVATE, BEYOND 360 knew that Yofi Wellness would

continue to try to sell the Subscription Services in the United States.

       39.   Nevertheless, BEYOND 360 represented and agreed in the

Channel Partner Agreement in Section 15.4.1 that it would not compete

against ELEVATE in the United States for sales or resales of the

Subscription Services except through other licensees.



                                      -8-
     Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 9 of 12 PageID 9




     40.   As BEYOND 360 owned Yofi Wellness, Yofi Witness was not a

mere licensee of BEYOND 360.

     41.   To the contrary, the actions of Yofi Wellness constituted actions

of BEYOND 360.

     42.   BEYOND 360’s representation that it would not compete against

ELEVATE in the United States for sales or resales of the Subscription

Services except through other licensees constituted a fact material to

ELEVATE entering into the Channel Partner Agreement.

     43.   BEYOND 360’s representation that it would not compete against

ELEVATE in the United States for sales or resales of the Subscription

Services except through other licensees was false at the time it was made and

BEYOND 360 knew or should have known that it was false.

     44.   BEYOND 360 was aware at the time that it entered into the

Channel Partner Agreement of the importance of this representation to

ELEVATE.

     45.   BEYOND 360 intended to induce ELEVATE into entering the

Channel Partner Agreement through this false representation.

     46.   ELEVATE justifiably relied on this false representation and has

suffered damages as a result.

     47.   At the time BEYOND 360 entered into the Channel Partner

Agreement with ELEVATE, BEYOND 360 had given the prior owners of Yofi


                                    -9-
    Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 10 of 12 PageID 10




Wellness shares in BEYOND 360 and BEYOND 360 had come to own Yofi

Wellness.

     48.    Nevertheless, BEYOND 360 represented and agreed in the

Channel Partner Agreement in Section 15.4.2 that in its dealings with its

channel partners, BEYOND 360 would not favor over ELEVATE any other

BEYOND 360 channel partner in such a way as to put ELEVATE at a

competitive disadvantage with respect to reselling Subscription Services.

     49.    This representation was a fact material to ELEVATE entering

into the Channel Partner Agreement.

     50.    As channel partner Yofi Wellness was already owned by

BEYOND 360 at the time that the Parties entered into the Channel Partner

Agreement, BEYOND 360 knew             or should have known that this

representation was necessarily false at the time it was made. As a part of

BEYOND 360, Yofi Wellness inherently had a competitive advantage over

ELEVATE in numerous areas including but not limited to information

regarding software functions and developments, pricing, and influence into

BEYOND 360’s actions regarding the Subscription Services and the channel

partners.

     51.    BEYOND 360 intended to induce ELEVATE into entering the

Channel Partner Agreement through this false representation.




                                    - 10 -
    Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 11 of 12 PageID 11




     52.   ELEVATE justifiably relied on this false representation and has

suffered damages as a result.

                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff ELEVATE demands:

     1.    That Defendant BEYOND 360 be found liable for breach of

contract and fraudulent inducement and ordered to pay for all damages

sustained by ELEVATE by reason of the breach of contract and fraudulent

inducement.

     2.    That ELEVATE have and recover its costs; and

     3.    That ELEVATE have such further relief as is deemed just and

proper.



                                TRIAL BY JURY

     Demand is hereby made for trial by jury.




                                    - 11 -
    Case 8:21-cv-00917 Document 1 Filed 04/16/21 Page 12 of 12 PageID 12




      Dated this 16th day of April, 2021.


                                    /s/ Joseph Weissman
                                    JOSEPH J. WEISSMAN, FBN 0041424
                                    (Trial Counsel)
                                    JOHNSON, POPE, BOKOR,
                                    RUPPEL & BURNS, LLP
                                    401 E. Jackson Street, Suite 3100
                                    Tampa, Florida 33602
                                    E-Mail: josephw@jpfirm.com
                                    (813) 225-2500
                                    (813) 223-7118


                                    Attorneys for Plaintiff
#6952695




                                     - 12 -
